DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “deep” in claim 7 is used by the claim to mean “the relative length of the feature in relation to the top or bottom surface of the balance weight,” while the extending down from the top or surface.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0217936, (“Oh”).
Regarding Claim 1: Oh discloses a compressor (Figures 1 – 12) comprising: a compression mechanism (6, 7) configured to compress refrigerant ([0005]); a main shaft (5) that transmits a rotational driving force ([0040]) to the compression mechanism; a balance weight (123, 223) provided below the compression mechanism and provided on the main shaft (As shown in at least Figures 1 and 2; The direction “below” is interpreted as “down” from the scroll with the scroll being interpreted as in the “top” of the compressor and the oil sump as in the “bottom” of the compressor), the balance weight having a cylindrical outer peripheral surface (223c) centered at the main shaft (As shown in Figure 6); and an oil sump portion (At the bottom of the compressor as shown in at least Figures 1 and 2) provided below the balance weight and that stores lubricating oil ([0006]) to be supplied to the compression mechanism, wherein the balance weight has an annular oil-receiving recessed portion (Interpreted as being either the recess bounded by the body portion 223a, the shaft 5, and the eccentric portion 223b, or as the recess bounded by the guide portion 223c and the shaft 5, with each being interpreted as a recess into the upper surface of the balance weight with the top of the balance weight interpreted as the upper surface (i.e. the side of the balance weight facing the top of the compressor)) in an upper surface, the oil-receiving recessed portion being centered at the main shaft and integrated with the balance weight (As shown in Figure 6), wherein the balance weight has a hollow portion (223d) in a lower surface (The bottom of the balance weight is interpreted as the lower surface (i.e. the side of the balance weight facing the bottom of the compressor)), the hollow portion extending in part of the lower surface in a peripheral direction around the main shaft and being integrated with the balance weight (As shown in at least Figures 5 – 7), and wherein the oil-receiving recessed portion communicates with at least part of the hollow portion (As shown in at least Figures 5 and 9; [0038], “A plurality of first oil separating holes 223d that guide refrigerant gas and oil to the second oil separating holes 121a of the laminator 121 may penetrate the body portion 223a and the eccentric portion 223b.”).  
Regarding Claim 3: Oh discloses the compressor of claim 1; Oh further discloses wherein the balance weight has a rib (The rib is interpreted as the web portion of either the body portion 223a or the eccentric portion 223b extending between eiach of the hollow portions or separating holes 223d) extending across the hollow portion.
Regarding Claim 4: the compressor of claim 1; Oh further discloses comprising: a bearing (2) provided below the compression mechanism (As shown in at least Figures 1 and 2) and supporting the main shaft such that the main shaft can be rotated (As shown in at least Figures 1 and 2; The frame (or bearing) portion of the compressor is shown as providing lateral support locating the shaft properly relative to the compression element while simultaneously providing a bearing surface across which the compression element is moved (shown as the surface on which the orbiting scroll 7 is in contact with the upper surface of the frame 2)), wherein a lower end of the bearing is positioned in the oil-receiving recessed portion (As shown in at least Figures 1 and 2; The lower portion of the frame is shown as being formed as a tapered section which is generally indicated at leader 2a in Figure 2, this portion of the frame is shown as being located radially within the recessed portion of the balance weight such that a broadest reasonable interpretation of the limitation “positioned in” reads over the claim. It is noted that the claim is not directed towards a placement of the lower end of the bearing being located below the top end of the balance weight).  
Regarding Claim 5: the compressor of claim 1; Oh further discloses comprising: an electric motor (100) provided below the balance weight and above the oil sump portion (As shown in at least Figures 1 and 2; At least the rotor 120 is shown below the balance weight and above the oil sump, and at least the stator laminations are shown below the balance weight and above the oil sump) and that drives the compression mechanism through the main shaft, wherein a lower end of the balance weight is positioned below an upper end of a stator of the electric motor 
Regarding Claim 5: the compressor of claim 1; Oh further discloses wherein the hollow portion is deeper than the oil-receiving recessed portion (As shown in at least Figures 6 and 7; As the hollow portion extends through both the body portion and the eccentric portion of the balance weight, the hollow portion is interpreted as being deeper than the recessed portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0217936, (“Oh”).
Regarding Claim 2: Oh discloses the compressor of claim 1; Oh fails to explicitly disclose wherein the balance weight is integrally molded with the main shaft.  Oh discloses the claimed invention except for the balance weight being integrally molded with the main shaft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the balance weight with the shaft, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0150752 – Refrigeration compressor with similarly arranged counterweight
US 2006/0127262 – Refrigeration compressor with similarly arranged counterweight
US 7,766,632 – Refrigeration compressor with similarly arranged counterweight
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/BENJAMIN DOYLE/Examiner, Art Unit 3746